Citation Nr: 0828215	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-23 219	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which 
determined that new and material evidence had not been 
received to reopen the appellant's previously denied claim of 
service connection for the cause of the veteran's death.  The 
appellant disagreed with this decision in December 2005.  She 
perfected a timely appeal in June 2006.  


FINDINGS OF FACT

1.  The veteran in this case had beleaguered status from 
December 8, 1941, to April 9, 1942, prisoner of war status 
from April 10, 1942, to September 26, 1942, no casualty 
status from September 27, 1942, to August 12, 1945, and 
regular Philippine Army service from August 13, 1945, to 
March 26, 1946.  He died in May 1986.  The appellant is the 
veteran's widow.

2.  On August 14, 2008, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Manila, 
Republic of the Philippines, that the appellant had died in 
June 2007.


CONCLUSION OF LAW

Due to the appellant's death, the Board has no jurisdiction 
to adjudicate the merits of this claim.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


